DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 13 January 2021.
Claims 1, 11, and 16 have been amended.
Claim 21 has been added.
Claims 1-7 and 9-21 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants argue that the references do not teach the newly amended limitations; however the Examiner respectfully disagrees.  Again, and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The arguments regarding Grady Smith have been fully considered but are not persuasive.  These arguments appear to be arguing the intended use of Grady Smith (preventing an employee from leaving the current employer as opposed to another company looking to hire an employee that could be leaving their current employer), however a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the claim is focused on a when a “candidate is likely to leave the current employer” for an “outreach message” which is very broad such that one only need be concerned with the aspects which indicate such a likelihood.  Furthermore, one of ordinary skill in the art would interpret these abilities of tracking and analyzing employees, as taught by Kruglick in view of Parmar, Grady Smith and Chevalier, to process such employee data in order to not only prevent churn, but also use 
Even assuming arguendo, Grady Smith explicitly discusses not only the ability for internal reduction of churn but also “This use of the inventive methods solves the problem of predicting potential "churners" among employees and also provides a method to understand the main parameters causing employees to churn.  This information gives an organization's leaders the ability to preemptively reach out to potential churners to try to retain them, or to preemptively focus hiring resources in an area with high predicted churn.  In some embodiments, the inventive interaction analysis methods combined with machine learning algorithms/techniques may be used to generate these predictions, (Grady Smith ¶231)” whereby these interactions are able to be tracked from external resources “Similar interaction profiles may indicate a greater likelihood of a candidate succeeding in a position or role, and similarities can be compared across candidates to find the best match.  For the purposes of hiring, interaction profiles can be created for external candidates.  Data can be mined for candidates regarding events, publications, conference proceedings, recorded government sessions, discussions and mentions in external social networks and websites (such as GitHub, Facebook and LinkedIn) (Grady Smith ¶251-¶252).”  The Examiner has broadly interpreted, as one of ordinary skill in the art would do at the effective filing date of the invention, the use of machine learning models to be trained based upon the interaction data, including external social network data for hiring purposes, as the ability to associate with a hiring employer and train based upon the past outreach messages.  As such the rejection was not withdrawn.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the 
The Examiner also, again, notes that further amending of instant claims might warrant a §101 rejection as the claims’ scope appears to be moving towards a method of organizing human activities.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “at a potential hiring employer” which is unclear as to whether this is the same hiring employer from which the claim depends or a potential plurality of hiring employers.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruglick (US PG Pub. 2014/0297547) further in view of Parmar et al. (US PG Pub. 2013/0166358), Grady Smith et al. (US PG Pub. 2017/0236081), and Chevalier et al. (US PG Pub. 2015/0127565).

As per claims 1, 11, and 16, Kruglick discloses a computer-implemented method, a system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method, and a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising (computing devices, computer readable media, processor, memory, Kruglick ¶14):
generating, by the computing system, content for an outreach message for the candidate based on one or more content generation models, (monitoring social network graph, Kruglick ¶41-¶44 and ¶48 whereby Passive recruiting information mediation component 122 may be configured to provide passive recruiting information 128 to the passive recruiting target via a social network communications channel, e.g., by providing information to profile data 130.  For 
transmitting, by the computing system, the outreach message to the candidate on behalf of the recruiter (passive recruiting alert, email, provide recruiting information to the target, Kruglick ¶53-¶55);
analyzing, by the computing system, a response message from the candidate responsive to the outreach message (request information from the recruiter, Kruglick ¶54, email recruiter, ¶50) (Examiner interprets the selection of a link to request more information as the positive response to the message): and
Kruglick does not expressly disclose determining, by a computing system, that a candidate is likely to leave a current employer based on a likelihood to leave score calculated using one or more outreach timing machine learning models.
However, Parmar teaches determining, by a computing system, that a candidate is likely to leave a current employer based on a likelihood to leave score calculated using one or more outreach timing models (determining a likelihood that employment of an employee by an employer will end, Parmar ¶6; attrition prediction system, ¶30-¶32; time related career path information, if the employee is nearing or past an amount of time that is average for the employee to stay in a job, then the employee may be looking for a change in circumstance and may be looking for a new position, in keeping with the employee's trend of moving jobs.  Similarly, if the employee's total tenure with the employer (in the current job and previous jobs with the employer) is nearing an average total tenure with prior employers, then the employee may be looking for a new job.  In either case, time may be evaluated in determining an employee's likelihood of attrition.  For example, once an average time spent in a job is calculated for the employee, a ratio of the time spent by the employee in his or her current job to average time may be calculated.  The higher the ratio is, the more likely the employee may be to end employment.  Similarly, for total tenure with employers, a ratio of time spent with the employee's current employer to average time spent with an employer may be calculated.  The higher this ratio is, the more likely the employee may be to end employment.  Information on an employee's employment history and current length of time in a ;
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Parmar’s attrition prediction method in Kruglick’s system to improve the system and method with reasonable expectation that this would result in a human resource management system that is able to send messages to employees that might end their employment with an employer.  
The motivation being that there is a need to utilize social networking information to identify active and passive recruiting targets (Kruglick ¶2-¶4). 
While Kruglick and Parmar disclose the ability to monitor employees for passive recruiting information and timing, the references do not expressly disclose that the models are machine learning, wherein the computing system is associated with a hiring employer and wherein the determining that the candidate is likely to leave the current employer comprises: training the one or more outreach timing machine learning models based on features including past outreach messages to candidates and outcomes of the past outreach messages and selecting, by the computing system, at least a connection of the one or more connections in the outreach message to be notified about the response message.  
However, Grady Smith teaches 
that the models are machine learning, wherein the computing system is associated with a hiring employer and wherein the determining that the candidate is likely to leave the current employer comprises: training the one or more outreach timing machine learning models based on features including past outreach messages to candidates and outcomes of the past outreach messages (process or method for implementing one or more of statistical, machine learning based, rule based, filtering, or other form of data analysis on the interaction and participant 
selecting, by the computing system, at least a connection of the one or more connections in the outreach message to be notified about the response message (As another example of a use of the inventive system and methods, if a machine learning algorithm is used for the prediction of a potential employee-churner, then the algorithm could provide the probability of churn for each specific employee and a set of parameters values which contribute most to a relatively high probability of churn.  Using this information, an organization could preemptively make efforts to retain certain employees; For example, using this type of algorithm, it might be estimated that employees who: a) did not take a vacation for at least 2 weeks during the last year; 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Grady Smith’s method of machine learning for churn behavior in Kruglick and Parmar’s system to improve the system and method with reasonable expectation that this would result in a human resource management system that is able to send messages to employees that might end their employment with an employer.  
The motivation being that a need exists for using information about relationships and/or interactions between members of a group or organization to determine organizational characteristics that may be helpful in making decisions regarding one or more of (a) promotions, (b) selection of an employee for a particular task, (c) identifying employees who may be more likely to leave an organization, (d) determining how best to implement a policy or strategy, etc. (Grady Smith ¶2) and that taking these kinds of actions could help reduce/prevent churn (Grady Smith ¶292).
The combination of Kruglick, Parmar, and Grady Smith do not expressly disclose wherein the content includes an invitation to apply for a job opening with the hiring employer and an indication of one or more connections of the candidate on a networking system that are employed by the hiring employer.
However, Chevalier teaches wherein the content includes an invitation to apply for a job opening with the hiring employer and an indication of one or more connections of the candidate on a networking system that are employed by the hiring employer (The SMP 205 may analyze information regarding the 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Chevalier’s method of Grady Smith, Kruglick, and Parmar’s system to improve the system and method with reasonable expectation that this would result in a human resource management system that is able to send messages to employees that might end their employment with an employer.  
The motivation being that interacting with a recruiter and the relevant contacts may improve the candidates’ chances of getting the job and help the candidate assess the culture of the company (Chevalier ¶203).

As per claims 2, 12, and 17, Kruglick, Parmar, Grady Smith, and Chevalier disclose as shown above with respect to claims 1, 11, and 16.  Parmar further discloses wherein the determining that the candidate is likely to leave the current employer comprises: calculating, based on the one or more outreach timing machine learning models, a likelihood to leave score indicative of a likelihood of the candidate to leave the current employer; and determining that the likelihood to leave score satisfies a score threshold (determining a likelihood that employment of an employee by an employer will end, Parmar ¶6; attrition prediction system, ¶30-¶32; time related career path information, if the employee is nearing or past an amount of time that is average for the employee to stay in a job, then the employee may be looking for a change in circumstance and may be looking for a new position, in keeping with the employee's trend of moving jobs.  Similarly, if the employee's total tenure with the employer (in the current job and previous jobs with the employer) is nearing an average total tenure with prior employers, then the employee may be looking for a new job.  In either case, time may be evaluated in determining an employee's likelihood of attrition.  For example, once an average time spent in a job is calculated for the employee, a ratio of the time spent by the employee in his or her current job to average time may be calculated.  The higher the ratio is, the more likely the employee may be to end employment.  Similarly, for total tenure with employers, a ratio of time spent with the employee's current employer to average time spent with an employer may be calculated.  The higher this ratio is, the more likely the employee may be to end employment.  Information on an employee's employment history and current length of time in a position or with the employer may be obtained from any suitable source.  In some cases, for example, the information may be retrieved from one or more electronic data stores, such as one or more databases maintained by an HR department, ¶77-¶78; threshold, ¶7, ¶25 and ¶29).

As per claims 3, 13, and 18, Kruglick, Parmar, Grady Smith, and Chevalier disclose as shown above with respect to claims 2, 12, and 17.  Parmar further teaches wherein the likelihood to leave score is calculated based on at least one of: an amount of time the candidate has been employed by the current employer; current employer stock price information; current employer acquisition information; or current employer benefit information (stock loss, financial results for the company, disappointing stocks, Parmar ¶76).

As per claims 4, 14, and 19, Kruglick, Parmar, Grady Smith, and Chevalier disclose as shown above with respect to claims 1, 11, and 16.  Kruglick further discloses wherein the outreach message is transmitted to the candidate in such a way that it appears to the candidate that the outreach message was transmitted by a recruiter (passive recruiting alert, email, provide recruiting information to the target, Kruglick ¶53-¶55).

As per claims 5, 15, and 20, Kruglick, Parmar, Grady Smith, and Chevalier disclose as shown above with respect to claims 4, 14, and 19.  Kruglick further discloses wherein the outreach message is transmitted to the candidate using an email address associated with the recruiter (passive recruiting alert, email, provide recruiting information to the target, Kruglick ¶53-¶55).

As per claim 6, Kruglick, Parmar, Grady Smith, and Chevalier disclose as shown above with respect to claim 5.  Kruglick further discloses further comprising: receiving a response message from the candidate responsive to the outreach message; and forwarding the response message to the recruiter (request information from the recruiter, Kruglick ¶54, email recruiter, ¶50).

As per claim 7, Kruglick, Parmar, Grady Smith, and Chevalier disclose as shown above with respect to claim 6.  Kruglick further teaches wherein the response message is forwarded to the recruiter based on a determination that the response message comprises a positive response to the outreach message (request information from the recruiter, Kruglick ¶54, email recruiter, ¶50) (Examiner interprets the selection of a link to request more information as the positive response to the message). 

As per claim 9, Kruglick, Parmar, Grady Smith, and Chevalier disclose as shown above with respect to claim 1.  Grady Smith further discloses wherein the generating the content for the outreach message comprises: identifying the one or more connections of the candidate on the networking system that are employed by the hiring employer (monitoring social network graph, Kruglick ¶41-¶42 and ¶48 whereby Passive recruiting information mediation component 122 may be configured to provide passive recruiting information 128 to the passive recruiting target via a social network communications channel, e.g., by providing information to profile data 130.  For example, passive recruiting information 128 may .

As per claim 10, Kruglick, Parmar, Grady Smith, and Chevalier disclose as shown above with respect to claim 9.  Kruglick further discloses further comprising: receiving a response message from the candidate responsive to the outreach message (request information from the recruiter, Kruglick ¶54, email recruiter, ¶50).

As per claim 21, Kruglick, Parmar, Grady Smith, and Chevalier disclose as shown above with respect to claim 1.  Chevalier further discloses wherein the features on which training of the one or more outreach timing machine learning models is based further includes a number of friends that work at a potential hiring employer (user has contacts at a particular company, In additional implementations, the SMP may display all jobs posted at contacts' employers to a user, so a user would see all jobs posted by companies where their contacts are employed.  Some embodiments of this implementation may filter these employer jobs to those in which a user may be interested.  That is, if a user is a computer programmer and a contact is employed by Microsoft, the user would see all jobs posted by Microsoft.  In a scenario in which these jobs are filtered, entry level positions at Microsoft may not be displayed to a senior programmer, Chevalier ¶145-¶146; see also determination of affiliates, ¶195).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629